DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a polycrystalline ceramic substrate “to be bonded to a compound semiconductor substrate with a bonding layer interposed” and then further defines the claim with relational expressions 1-2 directed to linear expansion coefficients of the polycrystalline ceramic substrate and the compound semiconductor substrate.  The claim is considered indefinite as claim 1 only positively recites the polycrystalline ceramic substrate and “to be bonded” is an intended use of the intermediate polycrystalline ceramic substrate compared to unclaimed features in a final product and therefore the public is not appropriately appraised of the scope of the claim as relational expression 1-2 are defined by unclaimed materials.  Claims 2-9 are included in this rejection as they depend upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al. (US 2012/0146023).
Considering claim 1, Craft teaches semiconductor devices comprising a polycrystalline aluminum nitride substrate (abstract).  The coefficient of thermal expansion (i.e. linear expansion coefficient) of the AlN substrate is designed to closely match the CTE of a growth layer of semiconductor material (Paragraph 6).  The AlN is disclosed as being polycrystalline (Paragraph 7) and the CTE of the AlN material is taught to be within about 25% of the CTE of the semiconductor (Paragraph 11).
While not teaching a singular example of the instantly claimed polycrystalline ceramic substrate this would have been obvious in view of the teachings of Craft as this is considered a conventionally known ceramic substrate to be bonded to a semiconductor material and one would have had a reasonable expectation of success.  Further, the CTE ratio between the ceramic and semiconductor (i.e. ~25% or less) overlaps the claimed relational expressions 1-2 and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
While not expressly teaching the claimed CTE at the recited temperature ranges, the material disclosed by Craft is substantially identical to that which applicant claims and discloses in Paragraph 16 of the originally filed specification and one would expect the AlN of Craft to possess the claimed CTE values at the recited ranges as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 2, Craft does not expressly teach the claimed Young’s modulus.  However, the material disclosed by Craft is substantially identical to that which applicant claims and discloses in Paragraph 16 of the originally filed specification and one would expect the AlN of Craft to possess the claimed Young’s modulus as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 3, as outlined above claim no specific bonding layer is positively recited in the claim and therefore this is considered to be an intended use of the polycrystalline ceramic substrate (i.e. to be bonded with a bonding layer).  See MPEP 2111.01.  As Craft teaches a substantially identical ceramic material as that which is claimed and disclosed, the ceramic AlN material of Craft is considered to be capable of being bonded via a oxide containing silicon, absent an objective showing.  See MPEP 2112.01.
Considering claim 4, Craft teaches the use of aluminum nitride (Paragraph 6).
Considering claims 5-8, as outlined above, the instant claims do not positively recite the presence of as semiconductor material.  However, Craft teaches the use of semiconductor materials including Group III nitrides, such as gallium nitride (Paragraph 12) as well as gallium arsenide and indium phosphide (Paragraph 4).  As outlined above, given the substantially identical ceramic materials as well as the disclosure of a CTE ratio within ~25% of the semiconductor material, one would reasonably expect the AlN ceramic to overlap the claimed relational expressions.  See MPEP 2112.01 and 2144.05.
Considering claims 9-10, Craft teaches an intermediate substrate (i.e. a bonding layer) between the base polycrystalline AlN substrate and semiconductor growth layer (Paragraph 15) (i.e. a structure of AlN/intermediate/semiconductor). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Satoh et al. (US 2013/0040442), Miyashita et al. (US 2013/0157445), and Machuca et al. (US 2016/0380045) teach ceramic layers bonded with semiconductor materials substantially similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784